Citation Nr: 0201462	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  99-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of left knee osteochondritis with loose bone 
fragment, postoperative, rated as 10 percent disabling. 

2.  Entitlement to service connection for cysts behind the 
ears.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 1969 
and from June 1972 to May 1975.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied the service 
connection issues in April 1998, but at that time granted 
service connection for the left knee disability, assigning a 
10 percent evaluation for it.  The veteran has timely 
perfected appeals of the issues listed above.  

The veteran's March 2000 substantive appeal of the RO's April 
1998 denial of service connection for bilateral hearing loss 
disability was received just after the veteran's hearing 
before the undersigned at the RO in March 2000.  In that 
substantive appeal he indicated that he wanted a hearing 
before a traveling Member of the Board as well as before a 
Decision Review Office in the RO.  He has not withdrawn that 
request, and he failed to respond to a letter sent by the 
Board to him in August, asking that he clarify his wishes for 
a hearing.  His representative cannot withdraw his hearing 
request without his consent, and there is no indication of 
such consent in the record.  38 C.F.R. § 20.702(e) (2001).  
Therefore, this issue is being remanded to the RO for 
additional development, in a remand section below.  The other 
two issues are ready for final appellate consideration at 
this time.


FINDINGS OF FACT

1.  Cysts behind the ears were not shown in service and are 
not shown currently.

2.  The veteran received treatment for furuncles on the face 
in service but chronic furunculosis is not shown currently.  

3.  The veteran's four centimeters of thigh muscle wasting, 1 
by 1.5 centimeter left knee periarticular loose body, medial 
femoral condyle defect, moderately antalgic gait, moderate 
pain with all movements, slight soft tissue swelling, and 
subjective instability nearly approximate left knee flexion 
limited to 45 degrees and left knee extension limited to 10 
degrees.

4.  The veteran's left knee is stable.

5.  The service-connected left knee disability does not 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  Cysts behind the ears were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for left knee osteochondritis with loose bone 
fragment, postoperative, under Diagnostic Code 5260, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2001).

3.  The criteria for a 10 percent rating for left knee 
osteochondritis with loose bone fragment, postoperative, 
under Diagnostic Code 5261, have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2001).

4.  Referral for extraschedular rating is not warranted for 
left knee osteochondritis with loose bone fragment, 
postoperative.  38 C.F.R. § 3.321(b)(1) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of these claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions (West Supp. 2001).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, even 
though the RO did not expressly consider the provisions of 
the VCAA, VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  The record shows that the veteran was notified 
of RO rating decisions, and that he has been provided a 
statement of the case and other communications, informing him 
of the evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, and the letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO has made reasonable 
efforts to obtain all pertinent service medical records.  
Namely, in October 1977, the National Personnel Records 
Center indicated to the RO that it had forwarded to the RO 
all available requested records.

Next, the RO has obtained and incorporated into the veteran's 
claims folder VA examination reports, and the veteran has 
submitted written statements and sworn testimony.  The 
communications from the RO to the veteran informed him of the 
type of evidence which would be relevant.  Moreover, the 
undersigned Board member permitted the veteran to introduce 
into the record all arguments and contentions which he 
considered pertinent, in accordance with 
38 C.F.R. § 3.103(c)(2) (2001).  In this case, the Board 
finds that VA has done everything reasonable to assist the 
veteran, and that no reasonable possibility exists that any 
more such assistance would aid in substantiating the claims. 

Regarding the claim for service connection for cysts behind 
the ears in particular, the veteran  makes two records 
requests.  The first is a request for inpatient treatment 
records from a hospitalization in service.  The Board 
concludes that it is not necessary to take further action in 
response to this request.  In October 1977, VA requested from 
the National Personnel Records Center all available medical 
and clinical records associated with the veteran's 
hospitalization in Germany during service in 1966, and in 
October 1977, the National Personnel Records Center indicated 
that it was forwarding the available requested records.  
Under the circumstances, there is no reason to believe that 
any additional records are available.  The veteran's service 
discharge examination report is also of record.  Next, the 
veteran requests additional development in the form of 
obtaining additional service medical records from his reserve 
periods of service, which he states he retired from in August 
1993.  The Board notes that he at no time during VA 
examinations or any statements prior to the March 2000 
hearing reported any treatment during the reserves and in 
describing reserve treatment at the hearing, he reported only 
that he was given Vaseline or salves.  The Board concludes 
that obtaining reserve records in conjunction with these 
claims is not necessary, as the veteran is not asserting that 
his claimed skin disability was incurred or aggravated in 
reserve service, and because he is capable of indicating that 
he was treated for some skin disability in the reserve 
service.  Also, the reserve service records would not be 
evidence of current skin disability, as they predate the 
claim by several years.  See Hampton v. Gober, 10 Vet. App. 
481 (1997) and Clyburn v. West, 12 Vet. App. 296 (1999).  
With regard to the evaluation of his left knee disability, he 
has not indicated any relevant information would be found in 
his reserve records.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of the VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claims.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.


Entitlement to service connection for cysts behind the ears

Factual background

Service medical records indicate that in February 1967, the 
veteran was noted to have furuncles over his face, and that 
in June 1967, the veteran underwent incision and drainage of 
a furuncle which was located over the thyroid cartilage.  
Another furuncle over his left cheek resolved with treatment 
with penicillin and warm compresses.  However, as the focus 
site of the infection of the left cheek furuncle was 
resolving, the veteran developed a pre-auricular adenopathy 
on the left which proceeded to a frank abscess formation.  He 
also developed a third furuncle over his right cheek.  He was 
admitted because the induration overlying his left masseter 
area was causing considerable discomfort from pressure on the 
left external auditory canal.  In July 1967, the furuncle 
over his right cheek was incised and drained of mostly serous 
fluid.  

No other treatment in service is documented in the service 
medical records, and on service discharge examination in 
February 1968, service entrance examination in May 1972, and 
service discharge examination in May 1975, the veteran's 
skin, head and face were normal in pertinent part.  At the 
time of the latter examination, the veteran denied having 
current skin diseases.

A VA examination was conducted in March 1998.  At that time, 
the veteran claimed that he had hearing loss currently 
because he had had an infection with abscesses behind his 
ears and also in his external ear in service, and that the 
abscess had to be lanced in service at the 97th General 
Hospital.  Clinically, his face and the area behind his ears 
was normal.

A VA examination was conducted in September 1998.  The 
examiner stated:

Regarding a skin condition, the veteran denies 
face, neck, groin, chronic skin residuals, cannot 
recall specific active military service 
manifestations, this is despite my informing him 
of his written statement in disagreement of claim.  
Again, the veteran cannot describe any chronic 
skin residuals.  

The veteran at this time declines any examination 
relating to his skin condition, has had no primary 
healthcare examination or treatments for a chronic 
skin condition.  
...
Dermatologic evaluation is noteable for the 
absence of face or hairline of the scalp 
comedones, erythema, excoriation or scarring.  
Hands, uppera and lower extremities are noteable 
for the absence of extensor surface plaqueing, 
excoriation.  Groin is without maceration or 
ulcer.  There is very slight pigmentation 
suggestive of minimal T. cruris, dry skin.  
Perineum/genitalia is not inspected.  
...
2)  There is insufficient evidence at present, 
given veteran history and the lack of specific 
documentation in the body of medical records 
reviewed, to warrant diagnosis of acute or chronic 
skin condition involving the face, or neck.  
Minimal T. Cruris of the groin is described.  
(sic)

The veteran testified in March 2000 that he received 
treatment for cysts behind his ears during his reserve period 
of service, which he testified was from June 1975 to August 
1993, and he also testified that he received no medical 
treatment for them after his reserve service ended, but that 
he occasionally gets them, the last time being about two 
years before the hearing, and that they last a couple of days 
and drain onto his pillows.  Treatment in the reserves 
consisted of being given Vaseline or salves.

Analysis

In order for service connection to be granted, it must be 
shown that there is disability present resulting from disease 
or injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304 (2001).  
A showing of incurrence may be established by affirmatively 
showing inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records.  With 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).  

In this case, the evidence shows that during service, the 
veteran was treated in 1967 for furuncles which were located 
over his face, over his thyroid cartilage, and over his left 
and right cheek, and that he had had a pre-auricular 
adenopathy and an area of induration over the left masseter.  
The service medical records do not show treatment for cysts 
behind the ears, and, in any event, there was no further 
indication of furuncles or cysts in the active duty service 
medical records, and the service discharge examination in May 
1975 was normal with regards to the skin and head.  

While the veteran is competent to indicate that he had cysts 
behind his ears in service, the service medical records are 
more persuasive evidence that he did not, as they 
contemporaneously recorded pertinent information at that 
time, for treatment purposes.  The veteran does not allege 
that he incurred the cysts in combat, so the combat evidence 
rule at 38 U.S.C.A. § 1154(b) (West 1991 and Supp. 2001) does 
not apply.  He did have treatment for furuncles on the face 
but the service medical records reflect that after treatment 
the furuncles resolved.  Again, subsequent inservice 
examinations showed normal skin, face and head.

The veteran has not submitted any competent medical evidence 
of current disability from cysts behind the ears or facial 
furuncles.  He has testified that he gets them on occasion.  
However, he could not even describe any chronic residuals to 
a VA examiner in September 1998.  Moreover, when he was 
examined by VA in September 1998, no post-auricular skin 
disability was found, and the examiner stated that there was 
insufficient evidence to warrant the diagnosis of chronic 
skin disease of the face or neck.  In short, the evidence 
indicates that the veteran does not currently have cysts or 
furuncles behind the ears or any chronic residuals thereof.

The veteran has not submitted any competent medical evidence, 
moreover, that there is a nexus between the behind the ear 
cysts he claims he now has, and the ones he claims he had in 
service or the furuncles shown in service.  While he may 
believe that there is one, he is a layperson, and as such, 
his opinion on this matter is of no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In summary, the evidence shows treatment for furuncles in 
service, but otherwise not for cysts behind the ears.  
However, there is no competent evidence of any current 
chronic cystic disease involving the head or face, including 
the ear area.

Last, the Board notes that the RO denied service connection 
for cysts behind the ears as not well grounded in April 1998.  
However, there is no prejudice to the veteran in the RO's 
doing so, or in the Board currently denying the claim on its 
merits in light of the change in the law with the advent of 
the VCAA.  The Board notes that in denying the veteran's 
claim as not well grounded in April 1998, the RO advised the 
veteran that there were no records of treatment in service 
for cysts behind the ears, that there were no symptoms or 
treatment reported late in service, and that no residuals 
were found or reported on VA examination.  In essence, the RO 
denied the claim on its merits as well as under the old well 
groundedness criteria.  Accordingly, no further action is 
necessary to avoid prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Evaluation of left knee osteochondritis, with loose bone 
fragment, postoperative

Factual background

The veteran was hospitalized in a service hospital from July 
to August 1964 with the chief complaint of pain and swelling 
in the left knee.  X-rays revealed an osteochondritis 
dissecans lesion of his left knee's medial femoral condyle.  
He underwent excision of loose body fragments and freshening 
of the bed of an osteochondritic dissecans lesion.  After 
further hospitalization, final examination in November 1964 
revealed minimal effusion of the left knee with mild increase 
in crepitation of the patella.  There was no ligamentous 
instability of the left knee, and range of motion of the left 
knee was from zero to 115 degrees.  There was good quadriceps 
contraction bilaterally with 1/2 inch of quadriceps atrophy 
on the left.  There was a well healed 4 inch anteromedial 
scar and the veteran could climb stairs well.  The diagnosis 
was osteochondritis dissecans of the left knee joint, 
improved.  Thereafter, he received periodic treatment for 
left knee problems.

Service X-rays of the veteran's left knee in April 1975 
revealed a one centimeter bony fragment within the joint and 
some spurring indicative of degenerative joint disease in 
that area.  

On VA examination in March 1998, the veteran stated that he 
hurt his knee in service and that it now buckled on him and 
hurt, and that he took aspirin for it.  He stated that he 
could not put pressure on it, or run, that it was tight in 
the morning, and that climbing gave him problems.  
Clinically, he walked with a tendency to limp and to avoid 
weight-bearing with the left knee, and his left thigh 
measured 42 centimeters, whereas his right one measured 46 
centimeters at the same point.  The wasting of the thigh 
muscles was due to difficulty in left knee weight bearing.  
The knees each measured 38 centimeters in girth.  His left 
knee exhibited surgical scarring from the anterior knee 
surgery.  Range of movement was from zero to 130 degrees with 
slight discomfort and pain.  Passive movement was possible to 
135 degrees.  There was no knee instability but there was 
tenderness over the meniscal regions on both sides, and both 
the medial and the lateral stress tests produced pain.  There 
was no abnormal instability of the knee in terms of Lachman's 
and anterior and posterior drawer tests.  There was no 
pivoting of the knee.  Patellar pressure caused slight pain.  
Squatting was not possible beyond 90 degrees because of pain.  
X-rays of the left knee revealed a lucent defect of the 
medial femoral condyle and irregularity of the medial joint 
space and a 1.0 by 1.5 centimeter intraarticular calcified 
loose body.  

On VA examination in September 1998, the veteran complained 
of left knee discomfort, especially with ascending and 
descending grades or steps of any duration and in duties as a 
supervisor at a work release facility, in terms of standing 
and moving a lot.  The veteran stated that it was an end of 
the day phenomenon or associated with specific activities and 
partially palliated with the cessation of the offending 
activities and with rest.  He estimated that his general 
exercise tolerance on level ground with a normal gait would 
be limited by left-sided knee discomfort after about 3 to 5 
blocks, with a feeling of pinching, or that something was 
left in there, or of locking, especially on descending steps.  
The sensation would be at the lateral joint line of the knee.  
He denied discomfort at the site of the scarring.  He 
reported an inability to arise after squatting and being 
unable to tolerate any duration of kneeling, because of knee 
cap discomfort.  He would also intermittently have stiffness 
after arising from bed in the morning.  

Clinically, the veteran could arise independently and sit on 
the examination table in no distress.  The left knee patella 
was nondisplaced and its apprehension test was negative.  His 
12 centimeter knee surgery scar had no tenderness or guarding 
with palpation.  Active range of motion was from zero to 90 
degrees without discomfort or guarding, and passive range of 
motion while the veteran was lying supine was from zero to 
145 degrees, with no painful behaviors or guarding.  Anterior 
drawer sign was negative bilaterally.  There was no medial 
collateral ligament or lateral collateral ligament laxity or 
guarding to stress testing, and McMurray's and Lachman's were 
negative bilaterally.  There was left sided subpatellar 
crepitus with flexion and extension, with no guarding.  The 
veteran was able to arise from sitting, and to stand, and he 
could ambulate with no gait impairment.  He willingly 
performed heel and toe walking with no antalgia or pain with 
movement.  

The examiner palpated the veteran's left knee joint lines and 
bony landmarks and noted that the veteran exhibited some mild 
guarding and subjective discomfort.  The examiner diagnosed 
the veteran with probable postoperative residuals of surgery 
for osteochondritis dissecans, and he characterized them as 
mild including based on X-ray evidence. 

A VA orthopedic examination was conducted in August 2000.  
The veteran reported that his left knee disability had 
worsened since the prior VA examination and that he had 
increasing pain with change of weather and stiffness and 
gripping pain in the morning after rising, as well as pain 
when going up stairs.  His knee would swell after he would 
cut the grass, or if he was on his feet for more than about 
two hours.  He had a desk job, and he had had no loss of work 
because of his knee problem.  He felt that his knee would 
buckle if he walked on uneven ground or walked up stairs.  It 
had not locked.  There was a grinding motion with any 
movement.  

Clinically, he had a moderately antalgic gait due to his left 
knee, and he stood leaning more on his right lower extremity.  
He could squat to approximately 80 degrees of knee flexion at 
which point he felt some instability and pain in the left 
knee, and he favored the left knee.  The range of motion was 
limited to between 5 and 105 degrees of flexion.  The knee 
would not flex or extend completely.  There was moderate pain 
with all movements, slight soft tissue swelling in the 
peripatellar area, and moderate crepitus in the 
patellofemoral and medial compartments.  Drawer sign and 
McMurray's were negative.  Strength was 4/5.  X-rays which 
were reviewed revealed osteochondritis dissecans with an 
intraarticular loose body.  

During the hearing which was held before the undersigned in 
March 2000, the veteran testified that the last time he 
stumbled and fell down because his left knee gave way was 
"about last year".


Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2001).  Separate diagnostic codes identify the 
various disabilities.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of leg flexion to 45 degrees warrants a 10 percent 
rating.  Limitation of leg flexion to 30 degrees warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of leg extension to 5 degrees warrants a 
noncompensable rating.  Limitation of leg extension to 10 
degrees warrants a 10 percent rating.  Limitation of leg 
extension to 15 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.


38 C.F.R. § 4.40  Functional loss:

    Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45  The joints:

    As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:
    (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).
    (b) More movement than normal (from flail joint, 
resections, 
nonunion of fracture, relaxation of ligaments, etc.).
    (c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).
    (d) Excess fatigability.
    (e) Incoordination, impaired ability to execute skilled 
movements smoothly.
    (f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

Knee impairment with slight recurrent subluxation or lateral 
instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Evaluating the same disability or manifestation under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Diagnostic Codes 5260 and 5261

The provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) do not forbid consideration of 
a higher rating based on functional limitation, when the 
limitation of motion in degrees is not met.  Functional 
impairment in performing the normal working movements may be 
compensated under Diagnostic Codes 5260 and 5261, even if the 
degrees of limitation of motion criteria set forth in the 
Diagnostic Code are not met.  Functional loss resulting in 
the inability to perform the normal working movements of the 
body with the normal excursion, strength, speed, coordination 
and endurance is compensable.  Less movement than normal, 
more movement than normal (including from nonunion of 
fracture, relaxation of ligaments, etc.), weakened movement, 
excess fatigability, incoordination, painful movement, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are compensable to the 
extent that their existence and requisite severity are 
evidenced by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 
204- 206.  The provisions of 38 C.F.R. § 4.40, however, while 
indicating that parts which become painful on use must be 
considered to be seriously disabled, also indicate that a 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

In this regard, the Board notes that the girth of the 
veteran's knees was equal bilaterally on VA examination in 
March 1998, but that his left thigh measured four centimeters 
less in circumference than his right one, and that he had 
wasting of the thigh muscles, which was attributed to 
difficulty in left knee weight bearing.  A 1-centimeter by 
1.5 centimeter loose body was present in addition to the 
lucent defect of the weight bearing portion of the medial 
femoral condyle which had existed since the surgery in 1964.  
Moreover, on VA examination in August 2000, he had a 
moderately antalgic gait due to difficulty with weight 
bearing on his left knee, and he was judged to have moderate 
pain with all movements.  Additionally, he had slight soft 
tissue swelling, and on VA examination in August 2000, at 
least subjectively, he experienced instability on squatting.  
Ligamentous laxity was not found then or at the time of the 
other examinations.  

These factors lead the Board to conclude that the amount of 
impairment the veteran has from pain and the other factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45, as reflected by the 
clinical and radiographic findings and the visible behavior 
of the veteran, is about the same as would be present in the 
typical knee disability which has limitation of flexion to 45 
degrees and limitation of extension to 10 degrees.  In light 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and resolving reasonable doubt 
in the veteran's favor, the 10 percent rating he has under 
Diagnostic Code 5010-5260 should be supplemented with a 10 
percent rating under Diagnostic Code 5010-5261.

Diagnostic Code 5257

The veteran complains that his knee buckles, and that it 
feels like it is going to buckle when he walks on uneven 
ground or up stairs.  Also, the August 2000 VA examination 
notation indicates that he felt instability at the time of 
that examination.  The other examinations were negative for 
instability.  The Board notes that there are situations where 
it is possible to have a separate compensation rating under 
Diagnostic Code 5257 when one is also assigned under 
Diagnostic Code 5260 or 5261.  There is a VA General Counsel 
Precedent Opinion which indicates that this is so.  See 
VAOPGCPREC 23-97 (July 1, 1997).  That opinion applies, 
however, only when what is being compensated in one rating is 
not being compensated again in another.  Here, the veteran is 
being compensated under Diagnostic Codes 5260 and 5261 for 
the presence of factors found at 38 C.F.R. §§ 4.40 and 4.45.  
One of the enumerated compensatable factors under 
38 C.F.R. § 4.45 is instability.  To the extent that his 
subjective feelings of instability are included in the 
increased rating given above under 38 C.F.R. §§ 4.40 and 
4.45, to compensate the veteran additionally under Diagnostic 
Code 5257 for instability would constitute pyramiding under 
the circumstances, and this is prohibited.  38 C.F.R. § 4.14.  
In Esteban v. Brown, 2 Vet. App. 261-62 (1994), the Court 
stated that separate ratings are available when "none of the 
symptomatology ... is duplicative of or overlapping with the 
symptomatology of the other two conditions."  Moreover, 
instability of the knee has not been objectively shown on any 
of the VA examinations.  

The Board has reviewed other pertinent Diagnostic Codes under 
38 C.F.R. § 4.71a and can find no other ones under which 
additional ratings are obtainable.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Extraschedular consideration

Review of the record reveals that the RO expressly considered 
referral of the veteran's left knee claim to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in January 1999.  Also 
in January 1999, the RO noted the regulation in its statement 
of the case and advised the veteran that his case was not an 
exceptional one requiring such referral.

The provisions of 38 C.F.R. § 3.321(b)(1) provide that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In terms of frequent hospitalizations, the Board notes that 
there is no indication in the record of any hospitalization 
for left knee problems after the in-service hospitalizations 
in 1964.  In fact, the veteran testified that he does not 
receive knee treatment at the time of his March 2000 hearing.  
Accordingly, frequent periods of hospitalization are not 
shown.

In terms of marked interference with employment, the Board 
has reviewed the record and notes that at the time of the 
veteran's March 1998 VA examination, he reported that he was 
then working as a supervisor for staff counselors at a work 
release facility.  At the time of the August 1998 VA 
examination, the veteran stated that he would have left knee 
discomfort after ascending or descending grades or steps of 
any duration, and, in his duties, after standing and moving a 
lot.  He reported that it was an end of the day phenomenon or 
associated with specific activities and that it was partially 
palliated with the cessation of offending activities and 
rest.  At the time of the August 2000 VA examination, he 
stated that his knee would swell if he was on his feet for 
more than about two hours, but that he had a desk job, and 
that he had had no loss of work because of the knee problem.  
At the time of the veteran's travel board hearing in March 
2000, he stated that if his knee locked up, he would massage 
it to straighten it out.  

These facts do not lead to the conclusion that the veteran's 
left knee markedly interferes with his employment.  

In light of the fact that the service-connected disability 
does not present an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The Board notes that this is an appeal of the denial of a 
disability rating in excess of 10 percent following the grant 
of service connection for left knee disability based upon a 
reopened claim received in July 1997, and after reviewing the 
evidence as to the duration of the severity of the 
disability, the Board finds that staged ratings are not 
appropriate for any portion of time between July 1997 and the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to service connection for cysts behind the ears 
is denied.  

A disability rating in excess of 10 percent for left knee 
osteochondritis with loose bone fragment, postoperative, 
under Diagnostic Code 5010-5260, is denied.  

A 10 percent rating for left knee osteochondritis with loose 
bone fragment, postoperative, under Diagnostic Code 5010-
5261, is granted, subject to VA regulations concerning the 
payment of monetary benefits.  



REMAND

The veteran requested a hearing before a traveling member of 
the Board sitting in the RO (Travel Board hearing) on the 
matter of service connection for bilateral hearing loss 
disability in his March 2000 VA Form 9.  Simultaneously, he 
requested a hearing with the decision review officer.  A 
meeting between the local service representative, the 
decision review officer, and the veteran took place in July 
2000.  The case later came to the Board.  

In July 2001, the Board suspected that the veteran's national 
representative in June 2001 might have misconstrued the 
veteran's meeting with the decision review officer as a 
withdrawal by the veteran of his request for a Travel Board 
hearing.  However, a request for a Travel Board hearing 
cannot be withdrawn by the representative without the consent 
of the appellant.  38 C.F.R. § 20.702(e) (2001).  The 
veteran's consent is not contained in the claims folder.  
Therefore, in August 2001 the Board sent the veteran a letter 
requesting a clarification of his wishes concerning a Travel 
Board hearing.  The letter stated that if he did not respond 
within 60 days, the Board would assume that he still wanted a 
Travel Board hearing.  Since a timely response was not 
received, and the request has not been withdrawn, the veteran 
has to be afforded the opportunity for a hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board of Veterans' Appeals on the matter 
of service connection for bilateral 
hearing loss disability.

Thereafter, any additional necessary development should take 
place and the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



